DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
This communication is considered fully responsive to the amendment filed on 05/03/2022.
Claims 12, 14-18, 21 are pending and are examined in this office action. 
Claims 12, 16-18, have been amended.
No new claim has been added and claim 13, 19-20 have  been canceled.

Response to Arguments
Applicant’s arguments, filed 05/03/2022, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of YANG et al. (US 20170207895 A1).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 12, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHENDAMARAI et al. (US 20160233999 A1; hereinafter as “CHENDAMARAI”, provided in IDS) in view of YANG et al. (US 20170207895 A1; hereinafter as “YANG”, which has a PCT filed on August 6, 2015).


Regarding claim 12, CHENDAMARAI teaches a terminal (Fig. Fig. 6-7: UE 700, Fig.5. UE 115-b) comprising: 
a receiver that receives a downlink (DL) signal comprised of a transport block including a plurality of code block groups (Fig. 5, aforesaid UE is receiving Downlink Communication 505 from Base Station 105-b, “At step 505, base station 105-b may transmit downlink communications to UE 115. The downlink communications may include one or more transport blocks of data, each of which may include multiple CBs”: [0095]; Also see Fig. 11 element 1105; “the wireless device may receive a plurality of code blocks (CBs) in a received transmission”: [0122]; bundles of CBs: [abstract]; Fig. 4C: element 455 No of CBs per Group: [0090]); and 
a processor that controls transmission of receipt confirmation information per code block group for the DL signal (Fig. 5: Element 510: Determine ACK/NACK feedback per CB; “At step 510, the UE 115-b may determine ACK/NACK feedback per CB. ACK/NACK feedback may be performed according to established HARQ routines”: [0096]; At block 1110, the wireless device may determine ACK/NACK feedback for each CB of the plurality of CBs: [0124]; HARQ/ACK/NACK  “determined based at least in part on a number of CBs received and a number of CBs that have a NACK feedback. ACK/NACK feedback may be provided on an individual CB basis, or for bundles of CBs.” [abstract], [0086]-[0087]), 

CHENDAMARAI does not expressively disclose: 
wherein when transmission of the receipt confirmation information for each code block group is configured and the receiver receives a given downlink control information (DCI) for scheduling the DL signal, the processor can control transmission of the receipt confirmation information for each transport block, 
and wherein when semi-static HARQ-ACK codebook is configured, the processor controls transmission of the receipt confirmation information for each code block group, based on a number of code block groups per transport block configured by higher layer signaling.  

YANG, in the same field of endeavor, discloses: 
wherein when transmission of the receipt confirmation information for each code block group is configured and the receiver receives a given downlink control information (DCI) for scheduling the DL signal, the processor can control transmission of the receipt confirmation information for each transport block (“User equipment (UE) of the present invention detects downlink grant downlink control information and performs HARQ-ACK feedback for downlink data corresponding to the downlink control information.”: [abstract];  aforesaid UE  can transmits HARQ-ACK based on code block groups of each transport block: [0195]-[0197]), 
and wherein when semi-static HARQ-ACK codebook is configured, the processor controls transmission of the receipt confirmation information for each code block group, based on a number of code block groups per transport block configured by higher layer signaling (“UE to feed back the HARQ-ACKs to the eNB is the same as a process for the UE to receive the PDSCH having a rank of 2 or more and feed back the two HARQ-ACKs.”… HARQ-ACK based on code block groups  in PDSCH/transport block….   “the eNB may pre-indicate into how many code block groups one PDSCH is segmented through a higher layer signal.”:   [0197]).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was filed to create the invention of CHENDAMARAI to include the above recited limitations as taught by YANG. The suggestion/motivation to do so would have been improve efficiency of uplink/downlink signals  for transmitting and receiving. Therefore, overall throughput of a wireless communication system is improved (YANG; [ 0014]).



Regarding claim 16, CHENDAMARAI  teaches a radio communication method for a terminal (Fig. 5: method for UE), comprising:  receiving a downlink (DL) signal comprised of a transport block including a plurality of code block groups; and controlling transmission of receipt confirmation information per code block group for the DL signal, wherein when transmission of the receipt confirmation information for each code block group is configured and the terminal receives a given downlink control information (DCI) for scheduling the DL signal, the terminal can control transmission of the receipt confirmation information for each transport block, and wherein when semi-static HARQ-ACK codebook is configured, the terminal controls transmission of the receipt confirmation information for each code block group, based on a number of code block groups per transport block configured by higher layer signaling (Rest of the  claim is interpreted and rejected for the same reason as set forth in claim 1).  

Regarding claim 17, CHENDAMARAI teaches, a base station (Fig. 5: Base Station 105-b) comprising: 
a transmitter that transmits a downlink (DL) signal comprised of a transport block including a plurality of code block groups (Fig. 5, aforesaid UE is receiving Downlink Communication 505 from Base Station 105-b, “At step 505, base station 105-b may transmit downlink communications to UE 115. The downlink communications may include one or more transport blocks of data, each of which may include multiple CBs”: [0095]; Also see Fig. 11 element 1105; “the wireless device may receive a plurality of code blocks (CBs) in a received transmission”: [0122]; bundles of CBs: [abstract]; Fig. 4C: element 455 No of CBs per Group: [0090]); and 
A receiver that receives receipt confirmation information per code block group for the DL signal (Fig. 5: ACK/NACK Feedback: At step 520, the UE 115-b may transmit (and base station UE 105-b may receive) ACK/NACK feedback including ACK/NACK information in a format identified by the UE 115-b.: [0098];  Fig. 5: Element 510: Determine ACK/NACK feedback per CB; “At step 510, the UE 115-b may determine ACK/NACK feedback per CB. ACK/NACK feedback may be performed according to established HARQ routines”: [0096]; At block 1110, the wireless device may determine ACK/NACK feedback for each CB of the plurality of CBs: [0124]; HARQ/ACK/NACK  “determined based at least in part on a number of CBs received and a number of CBs that have a NACK feedback. ACK/NACK feedback may be provided on an individual CB basis, or for bundles of CBs.”: [abstract], [0086]-[0087]).

CHENDAMARAI does not expressively disclose: 
wherein when transmission of the receipt confirmation information for each code block group is configured and the transmitter transmits a given downlink control information (DCI) for scheduling the DL signal, the receiver can receive the receipt confirmation information for each transport block, and  wherein when semi-static HARQ-ACK codebook is configured, the receiver receives the receipt confirmation information for each code block group, transmitted based on a number of code block groups per transport block configured by higher layer signaling.  

YANG, in the same field of endeavor, discloses:
wherein when transmission of the receipt confirmation information for each code block group is configured and the transmitter transmits a given downlink control information (DCI) for scheduling the DL signal, the receiver can receive the receipt confirmation information for each transport block (“User equipment (UE) of the present invention detects downlink grant downlink control information and performs HARQ-ACK feedback for downlink data corresponding to the downlink control information.”: [abstract];  aforesaid UE  can transmits HARQ-ACK based on code block groups of each transport block: [0195]-[0197]), and 
wherein when semi-static HARQ-ACK codebook is configured, the receiver receives the receipt confirmation information for each code block group, transmitted based on a number of code block groups per transport block configured by higher layer signaling (“UE to feed back the HARQ-ACKs to the eNB is the same as a process for the UE to receive the PDSCH having a rank of 2 or more and feed back the two HARQ-ACKs.”… HARQ-ACK based on code block groups  in PDSCH/transport block….   “the eNB may pre-indicate into how many code block groups one PDSCH is segmented through a higher layer signal.”:   [0197]).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was filed to create the invention of CHENDAMARAI to include the above recited limitations as taught by YANG. The suggestion/motivation to do so would have been improve efficiency of uplink/downlink signals  for transmitting and receiving. Therefore, overall throughput of a wireless communication system is improved (YANG; [ 0014]).
  

Regarding claim 18, CHENDAMARAI teaches, a system comprising (Fig.5)
a base station (Fig. 5: Base Station 105-b) and a terminal (Fig. 5: UE 115-b) , wherein: 
the base station (Fig. 5: Base Station 105-b) comprises: 
a transmitter that transmits a downlink (DL) signal comprised of a transport block including a plurality of code block groups (“At step 505, base station 105-b may transmit downlink communications to UE 115. The downlink communications may include one or more transport blocks of data, each of which may include multiple CBs”: [0095]); 
the terminal (Fig. 5: UE 115-b) comprises: 
a receiver that receives the DL signal Fig. 11 element 1105; “the wireless device may receive a plurality of code blocks (CBs) in a received transmission”: [0122]; bundles of CBs: [abstract]; Fig. 4C: element 455 No of CBs per Group: [0090]); and 
a processor that controls transmission of receipt confirmation information per code block group for the DL signal (Fig. 5: Element 510: Determine ACK/NACK feedback per CB; “At step 510, the UE 115-b may determine ACK/NACK feedback per CB. ACK/NACK feedback may be performed according to established HARQ routines”: [0096]; At block 1110, the wireless device may determine ACK/NACK feedback for each CB of the plurality of CBs: [0124]; HARQ/ACK/NACK  “determined based at least in part on a number of CBs received and a number of CBs that have a NACK feedback. ACK/NACK feedback may be provided on an individual CB basis, or for bundles of CBs.”: [abstract], [0086]-[0087]).

 CHENDAMARAI does not expressively disclose: 
wherein when transmission of the receipt confirmation information for each code block group is configured and the receiver receives a given downlink control information (DCI) for scheduling the DL signal, the processor can control transmission of the receipt confirmation information for each transport block, 
and wherein when semi-static HARQ-ACK codebook is configured, the processor controls transmission of the receipt confirmation information for each code block group, based on a number of code block groups per transport block configured by higher layer signaling.  

YANG, in the same field of endeavor, discloses: 
wherein when transmission of the receipt confirmation information for each code block group is configured and the receiver receives a given downlink control information (DCI) for scheduling the DL signal, the processor can control transmission of the receipt confirmation information for each transport block (“User equipment (UE) of the present invention detects downlink grant downlink control information and performs HARQ-ACK feedback for downlink data corresponding to the downlink control information.”: [abstract];  aforesaid UE  can transmits HARQ-ACK based on code block groups of each transport block: [0195]-[0197]), 
and wherein when semi-static HARQ-ACK codebook is configured, the processor controls transmission of the receipt confirmation information for each code block group, based on a number of code block groups per transport block configured by higher layer signaling (“UE to feed back the HARQ-ACKs to the eNB is the same as a process for the UE to receive the PDSCH having a rank of 2 or more and feed back the two HARQ-ACKs.”… HARQ-ACK based on code block groups  in PDSCH/transport block….   “the eNB may pre-indicate into how many code block groups one PDSCH is segmented through a higher layer signal.”:   [0197]).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was filed to create the invention of CHENDAMARAI to include the above recited limitations as taught by YANG. The suggestion/motivation to do so would have been improve efficiency of uplink/downlink signals  for transmitting and receiving. Therefore, overall throughput of a wireless communication system is improved (YANG; [ 0014]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over CHENDAMARAI  in view of YANG in view of FAN et al. (US 20130301586 A1; hereinafter as “FAN”).

Regarding claim 14, CHENDAMARAI in view of YANG teaches claim 12 as shown above. CHENDAMARAI  in view of YANG does not expressively disclose:  the terminal according to claim 12, wherein the processor controls transmission of the receipt confirmation information for each code block group, based on downlink assignment indicator (DAI) included in the DCI.

FAN, in the same field of endeavor, discloses: the terminal according to claim 12, wherein the processor controls transmission of the receipt confirmation information for each code block group, based on downlink assignment indicator (DAI) included in the DCI (see fig. 2: According to DAI value in DCI, UE controls uplink data transmission: “DAI value in DCI for controlling uplink data transmission, determine the number D of downlink subframes whose acknowledgement information needs to be fed back by an uplink subframe”: [0143]; “It can be seen that if at least two downlink subframes on a component carrier have actual data transmission, that is, at least two pieces of DCI are sent in associated subframes, either of the two methods for assigning to the dual RM code (Table 18 and Table 19) may ensure that each code block of the dual RM code has acknowledgement information bits of actual data transmission; even if each carrier has only one downlink subframe that has actual data transmission, the method for assigning to the dual RM code as shown in Table 19 may also ensure that each code block has acknowledgement information bits of actual data transmission”:  [0161]-[0163]).

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to simply substitute the known DCI for scheduling the DL signal taught in CHENDAMARAI in view of YANG with the DAI included in DCI taught in FAN such that their combination includes every element as claimed. The Examiner finds that the teaching within FAN demonstrates that the substituted elements and their functions were known in the art and one skilled in the art could have simply substituted one known element for another such that the substitution would have yielded nothing more than predictable results to one of ordinary skill in the art. 


Claims 15, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHENDAMARAI  in view of YANG  in view of Braun et al. (EP 2913951 A1; hereinafter as “Braun,”, provided in IDS).

Regarding claim 15, CHENDAMARAI in view of YANG   teaches claim 12 as shown above. CHENDAMARAI in view of YANG   does not expressively disclose:  the terminal according to claim 12, wherein the DCI includes information indicating whether scheduled DL signal transmission is new transmission or retransmission, and when the information indicates the DL signal transmission is retransmission, the DCI includes information indicating a code block group to retransmit.

FAN, in the same field of endeavor, discloses: the terminal according to claim 12, wherein the DCI includes information indicating whether scheduled DL signal transmission is new transmission or retransmission, and when the information indicates the DL signal transmission is retransmission, the DCI includes information indicating a code block group to retransmit (retransmission for fixed number of retransmission or variable size of retransmission: [0064]).

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to simply substitute the known DCI for scheduling the DL signal taught in  CHENDAMARAI  in view of YANG   with the DCI includes information indicating group retransmission  in FAN such that their combination includes every element as claimed. The Examiner finds that the teaching within FAN demonstrates that the substituted elements and their functions were known in the art and one skilled in the art could have simply substituted one known element for another such that the substitution would have yielded nothing more than predictable results to one of ordinary skill in the art. 

Regarding claim 21, the claim is interpreted and rejected for the same reason as set forth in claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785. The examiner can normally be reached 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M Mostazir Rahman/Examiner, Art Unit 2411                 
/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411